Order, entered on May 1, 1964, denying defendants’ motion to dismiss for lack of prosecution, unanimously reversed, on the law and the facts and as a matter of discretion, with $20 costs and disbursements to appellants and the motion granted, with $10 costs. This stockholders’ derivative action was begun in 1954. The last step taken was the completion of an examination before trial of the plaintiffs in January, 1961. The affidavit of merits, the correspondence between the attorneys, and the history of the course of the lawsuit present the picture of an action brought in the hope of obtaining a settlement. When this was not forthcoming, there was extreme reluctance to proceed with the action. This, plus the long period of inactivity, are the indicia of abandonment which mandate dismissal (Sortino v. Fisher, 20 A D 2d 25). While actions of this character usually, and to a degree necessarily, move more slowly than most others, they are still, making allowance for their difficulties, subject to the same rules as regards dismissal for failure to prosecute (Lurie v. Abelove, 20 A D 2d 631). Concur — Botein, P. J., McNally, Eager, Steuer and Staley, JJ.